DETAILED ACTION
	Applicant’s amendment and remarks filed December 10, 2020 are acknowledged and entered.
Response to Amendment/Remarks
The rejection of claims 44 and 46-53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is either moot in view of canceled claims or withdrawn with regard to claims 44 and 50-53 in view of Applicant’s persuasive remarks filed December 10, 2020.  
The rejection of claims 44 and 47-55 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arathoon et al. (WO 98/50431, “Arathoon”) is moot with regard to canceled claims, and withdrawn with regard to claims 44 and 50-55 in view of Applicant’s amendment to the claims requiring that at least three different HC VRs be synthesized in the method.

Claims Summary
	Claim 44 and its dependent claims, in various embodiments, are directed to a method for producing nucleic acid sequences encoding variable regions (VRs).  The intended use of the method is to produce a heterogeneous composition comprising at least two different immunoglobulin molecules having paired VRs and different binding specificities.  The method comprises:
Synthesizing nucleic acid sequences encoding at least three heavy chain (HC) VRs and a light chain (LC) VR.  One of the VRs (e.g., common LC VR) is capable of pairing with more than one different VR (e.g., multiple VRs from HC), and vice versa (e.g., VRs from 
Expressing the nucleic acid sequences in a host cell and allowing expression products to pair;
Selecting and thus producing nucleic acid sequences encoding VRs having desired pairing behavior.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 44 and 50-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arathoon et al. (WO 98/50431, “Arathoon”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.  
Arathoon discloses bispecific and trispecific antibodies (see page 13, lines 24-28, and page 14, lines 8-32) having a common variable LC and heteromeric variable HC regions, and a method of making them which includes selecting nucleic acids, expressing them and allowing expression products to pair (see page 6, line 30 through page 7, line 23).  The LC VR pairs to the HC VRs, and the HC VRs pair only to the LC VR (claims 50-53).  Arathoon states that "[t]he current method of choice for obtaining Fc-containing BsAb [(bispecific antibodies)] remains the hybrid hybridoma, in which two antibodies are coexpressed," but further states that, in such cells, (claims 54 and 55).  
Arathoon discloses heteromultimeric multispecific antibodies, heterodimers, heterotrimers, heterotetramers and “further oligomeric structures” (see page 10, lines 4-12), as well as the first, second and additional polypeptides for those structures (see page 6, lines 30-32).  Given this disclosure, it would have been obvious to have arrived at a method that uses three HC VRs and one common LC VR, with a reasonable expectation of success, motivated by the suggestion to make multispecific antibodies (claim 44).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.
Applicant’s arguments filed December 10, 2020 against the Arathoon reference when used in a 102(b) rejection, are addressed by this obviousness rejection.


Conclusion
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648